742 N.W.2d 353 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jonathan CERVI, Defendant-Appellant.
Docket No. 134758. COA No. 276927.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the application for leave to appeal the July 23, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*354 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.